Per Curiam.
No claim is made by appellant that a certified copy of the order for change of venue, with the pleadings and proceedings and other papers, were not delivered to, and filed with, the court to which the action was removed, before a juror was sworn to try the indictment. His claim relates in this respect solely to the proof of those facts. Sections 351 to 353 of the Code of Criminal Procedure do not require that such order and papers should be .introduced in evidence or proved in any way as a jurisdictional necessity. As to the other errors alleged to have been committed on the trial, we are concluded by the judgment, as they are clearly not jurisdictional. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Order affirmed.